750 N.W.2d 181 (2008)
RED RIBBON PROPERTIES, L.L.C., Plaintiff-Appellant,
v.
BRIGHTON TOWNSHIP, Livingston County Drain Commission, Livingston County Road Commission, Lot 255 Grand River Lake Colony Subdivision 3, Lot 256 Grand River Lake Colony Subdivision 3, Lot 257 Grand River Lake Colony Subdivision 3, Lot 258 Grand River Lake Colony Subdivision 3, Lot 259 Grand River Lake Colony Subdivision 3, Lot 265 Grand River Lake Colony Subdivision 3, Lot 266 Grand River Lake Colony Subdivision 3, Lot 267 Grand River Lake Colony Subdivision 3, Rand Construction Eng, Ladev #1 LLC, Titus & Associates, LLC, Sommerwood Center, Inc., Ronald M. Kelly, Brian Lavey, and Jennifer Monaster, Defendants, and
Adler Enterprises Company, LLC, MSM Management, LLC, Wanko Industrial Center, LLC, KRG-Citation, LLC, SJS Development Company, Inc., and Edward H. Akin, Defendants-Appellees, and
Department of Treasury, Lot 260 Grand River Lake Colony Subdivision 3, Department of Natural Resources, Department of Transportation, Steven J. Lamanen, and Diane M. Lamanen, Defendants-Appellees.
Docket No. 134865. COA No. 259563.
Supreme Court of Michigan.
June 23, 2008.
*182 On order of the Court, the motion for reconsideration of this Court's March 19, 2008 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously. The motion for oral argument is DENIED.
MARILYN J. KELLY, J., would grant reconsideration and, on reconsideration, would grant leave to appeal.